          CASE 0:21-cv-01596-WMW-ECW Doc. 1 Filed 07/12/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Sheila Solarz,

         Plaintiff,
vs.                                            Case No. 21-cv-1596

Unum Life Insurance Company of
America                                        COMPLAINT

         Defendants.




Plaintiff, for her Complaint against Defendants, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because Unum Life Insurance Company of America may be found in this

district. In particular, Unum Life Insurance Company of America is registered

as a corporation with the State of Minnesota, conducts ongoing business with



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”

                                           1
       CASE 0:21-cv-01596-WMW-ECW Doc. 1 Filed 07/12/21 Page 2 of 8




Minnesota residents, employs Minnesota residents, has extensive contacts

within Minnesota, and accordingly is found within Minnesota.

   3. On information and belief, Defendant sponsored the employee benefit

plan (“Plan”) that Journey Care created and maintains to provide its employees

with income protection should they become disabled.

   4. On information and belief, Defendant Unum Life Insurance Company of

America is a corporation organized and existing under the laws of the State of

Delaware, and is the insurer and claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

Journey Care and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number 934755 which was issued by Unum Life

Insurance Company of America to Journey Care to insure the participants of the

Plan. A copy of the policy is attached as Exhibit A.

   8. On information and belief, Unum Life Insurance Company of America

both funds the Plan and decides whether participants will receive benefits under

the Plan. Accordingly, Unum Life Insurance Company of America has a



                                        2
          CASE 0:21-cv-01596-WMW-ECW Doc. 1 Filed 07/12/21 Page 3 of 8




conflict of interest, which must be considered when determining whether its

denial of Plaintiff’s benefits was proper.2

    9. Unum Life Insurance Company of America’s interest in protecting its

own assets influenced its decision to deny Plaintiff’s application for disability

benefits.

    10.       The Plan is an ERISA welfare benefit plan.

    11.       Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.       Plaintiff became disabled under the terms of the Plan’s policy on or

about November 19, 2019 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.       Plaintiff submitted a timely claim to Unum Life Insurance

Company of America for disability benefits.

    14.       Unum Life Insurance Company of America granted Plaintiff’s

claim for disability benefits, and paid Plaintiff benefits until December 23,

2020. On this date, Unum Life Insurance Company of America cancelled



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
         CASE 0:21-cv-01596-WMW-ECW Doc. 1 Filed 07/12/21 Page 4 of 8




Plaintiff’s disability benefits. Plaintiff appealed Unum Life Insurance Company

of America’s decision, but Unum Life Insurance Company of America denied

Plaintiff’s appeal on April 13, 2021. Plaintiff attempted to file an additional

appeal with relevant information dating back to the time period at issue;

however, Unum Life Insurance Company of America declined to review this

information on July 7, 2021.

   15.       Plaintiff provided Unum Life Insurance Company of America with

substantial medical evidence demonstrating she was eligible for disability

benefits.

   16.       The medical evidence Plaintiff provided included attending

physician statements with functional capacity assessments from her treating

physicians which supported her inability to perform the material and substantial

duties of her own and any occupations due to her disability.

   17.       The Plaintiff also provided the results of a Cardiac Stress Test

which further concluded that she would be unable to perform the material and

substantial duties of her own and any occupations.

   18.       Unum Life Insurance Company of America’s decision to deny

disability benefits was arbitrary, capricious, unreasonable, irrational, wrongful,

contrary to the terms of the Plan, contrary to the evidence and contrary to law,

as demonstrated by the following non-exhaustive examples:



                                         4
CASE 0:21-cv-01596-WMW-ECW Doc. 1 Filed 07/12/21 Page 5 of 8




 a. Unum Life Insurance Company of America failed to have Plaintiff

    independently examined, and instead relied on the opinion of a

    medical professional who merely reviewed Plaintiff’s medical

    records and rejected the opinion of Plaintiff’s treating physician;

 b. Unum Life Insurance Company of America relied on the opinion of

    a medical professional who was financially biased by his

    relationship with Unum Life Insurance Company of America and

    as such unable to offer an unbiased opinion;

 c. Unum Life Insurance Company of America relied on the opinion of

    a medical professional that was not supported by substantial

    evidence in the claim file, and was inconsistent with the overall

    evidence in the record;

 d. Unum Life Insurance Company of America relied on the opinion of

    a medical professional that was provided an incorrect job

    description, thereby invalidated the restrictions and limitations set

    forth in that opinion;

 e. Unum Life Insurance Company of America, through its medical

    professionals, ignored obvious medical evidence and took selective

    evidence out of context as a means to deny Plaintiff’s claim;




                                5
         CASE 0:21-cv-01596-WMW-ECW Doc. 1 Filed 07/12/21 Page 6 of 8




          f. Unum Life Insurance Company of America ignored and/or

             misrepresented the opinions of Plaintiff’s treating physicians.

   19.        Unum Life Insurance Company of America abused its discretion in

denying Plaintiff’s claim.

   20.       The decision to deny benefits was wrong under the terms of the

Plan.

   21.       The decision to deny benefits was not supported by substantial

evidence in the record.

   22.       Unum Life Insurance Company of America’s failure to provide

benefits due under the Plan constitutes a breach of the Plan.

   23.       Unum Life Insurance Company of America’s failure to provide

Plaintiff with disability benefits has caused Plaintiff to be deprived of those

benefits from December 24, 2020 to the present. Plaintiff will continue to be

deprived of those benefits, and accordingly will continue to suffer future

damages in an amount to be determined.

   24.       Unum Life Insurance Company of America’s denial of benefits

under the Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue

this action. Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these

costs and fees.




                                         6
         CASE 0:21-cv-01596-WMW-ECW Doc. 1 Filed 07/12/21 Page 7 of 8




   25.       A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare she fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums she paid for benefits

under the Plan from the time of termination of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Unum Life Insurance Company of America to adjudicate Plaintiff’s

claim in a manner consistent with the terms of the Plan.

      WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:

   1. A finding in favor of Plaintiff against Defendant;

   2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

      the disability income benefits to which Plaintiff is entitled through the

      date of judgment;

   3. Prejudgment and postjudgment interest, calculated from each payment’s

      original due date through the date of actual payment;

   4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

      while receiving disability benefits;




                                         7
       CASE 0:21-cv-01596-WMW-ECW Doc. 1 Filed 07/12/21 Page 8 of 8




   5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

      under the Plan from the time of termination of benefits to the present.

   6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

      so as long as Plaintiff remains disabled under the terms of the Plan;

   7. Reasonable costs and attorneys’ fees incurred in this action;

   8. Any other legal or equitable relief the Court deems appropriate.



Dated: July 12, 2021                        OPERANA LAW OFFICE

                                            s/Brandon Operana
                                            Brandon Operana (Reg. # 0397196)
                                            Operana Law Office, PLLC
                                            301 4th Avenue South, Suite 272
                                            Minneapolis, MN 55415
                                            Telephone: (612) 568-8607
                                            Fax: (800) 650-9332
                                            Email: brandon@operanalaw.com

                                            ATTORNEYS FOR PLAINTIFF




                                        8
